El Juez PresideNte Sr. del Toro,
emitió la opinión del tribunal.
Degde hace cerca de veinte años la demandante en este pleito está luchando porque se le reconozcan sus derechos como hija legítima de don Juan G-arcía Villaraza y de su esposa doña Manuela Fernández y Rodríguez. Aguayo et al. v. García, 11 D. P. R. 274; García v. Aguayo et al., 29 D. P. R. 1022.
Alega la demandante en su demanda que don Juan Gar- - cía Villaraza falleció en Para, Brasil, el 27 de abril de 1899, en estado de casado con la demandada doña Josefa Aguayo, dejando como únicos herederos a su hija la demandante, a su otra hija la demandada Graciela García y Aguayo y a su viuda la dicha demandada doña Josefa Aguayo. Que su padre murió intestado, dejó bienes y su último domicilio fue Ponee, Puerto Eico.
*424Hechas esas alegaciones generales, sostuvo como primera causa de acción la demandante, que la demandada doña Josefa por sí y en representación de su hija Graciela, no obs-tante constarle la condición de hija legítima de la deman-dante, solicitó y obtuvo de la Corte de Distrito de Ponce que se’ les declarara únicas herederas de don Juan García, inscribiendo a su nombre los bienes de la herencia. Como segunda causa de acción,*que con motivo de los actos rese-ñados en la primera, las demandadas habían ocasionado a la demandante perjuicios montantes a más de veinte mil dó-lares. T como tercera causa de acción especificó la deman-dante los bienes inmuebles adquiridos por la demandada doña Josefa Aguayo con las rentas producidas‘por el caudal hereditario de don Juan.
A virtud de los hechos alegados pidió la demandante ■que se decretara la nulidad de la declaratoria de herederos y de las inscripciones en el registro; que se declarara que las personas con derecho a la herencia lo eran la deman-dante y las demandadas; que se ordenara la partición de la herencia y que se condenara a las demandadas a pagarle $22,800 y las costas.
Contestaron las demandadas aceptando el hecho de la muerte del señor García, negando que la demandante fuera ■su hija legítima, y sosteniendo que ellas eran sus únicas herederas. Se expuso en la contestación que la demandada ■conocía la existencia de la demandante, que se excluyó de la declaratoria de herederos por consejos de un abogado y que deseando darle una oportunidad de probar su derecho •a la herencia se entabló demanda contra ella a fin de que la ■corte declarara quiénes eran los únicos herederos hacién-dolo así la corte por sentencia de 25 de abril de 1908 que decidió el pleito en favor de la demandada y de su hija Graciela. Se negaron los daños y perjuicios. Se alegó pri-mero la cosa juzgada, y luego que existía un pleito pen-diente entre las mismas partes. Se sostuvo que la partid-*425pación de la demandada Graciela en la herencia había sido ■vendida a don Boque Pérez y que éste era un tercero hipo-tecario, y por último se alegó que la acción de filiación que pudiera corresponder a la demandante había prescrito.
El pleito fué primeramente fallado por la Corte de Dis-trito de Ponce en' contra de la demandante basándose prin-cipalmente la sentencia en que los derechos de las partes habían sido definitivamente juzgados. Apelada la senten-cia fué revocada por esta Corte Suprema, ordenándose la celebración de un nuevo juicio. García v. Aguayo et al., 29 D. P. R. 1022. En el curso de la opinión se expuso que ha-biéndose dictado la sentencia que se invocaba como cosa juzgada, sin dar una oportunidad a las partes, tal sentencia era enteramente nula. Pué a virtud de esa declaración se-guramente que la demandada al volver el pleito a la corte ■de distrito hizo su alegación de litis penclentia.
Celebrado el nuevo juicio acordado, otra vez la corte de-claró la demanda sin lugar, interponiendo entonces la de-mandante la presente apelación.
A los efectos de despejar la situación, diremos que ade-más de la muerte del Sr. García, está probado fuera de toda duda que al morir dejó bienes y que las demandadas fueron declaradas judicialmente sus únicas herederas y que como tales inscribieron los bienes, los poseyeron y disfrutaron de sus rentas y productos. Y con el mismo fin consignare-mos que a nuestro juicio carecen de mérito la defensa de litis penclentia y las cuestiones de tercero y prescripción. La primera, porque el pleito resuelto por la sentencia do 25 de abril de 1908 quedó terminado. Si luego colateral mente se ha declarado que la sentencia era nula, no importa. La se-gunda porque no siendo el Sr. Pérez parte en este litigio en nada puede perjudicarle la sentencia que contra él se dicte. Y la tercera porque aquí no se ejercita por la demandante la acción de filiación. Ella parte de la base del matrimo-nio de sus padres.
*426T ahora entraremos de lleno en la cuestión básica del pleito, a saber: ¿Probó la demandante el matrimonio de-sús padres? Yeámoslo.
La primera prueba aportada por la parte demandante fué un documento que aparece transcrito en.la opinión de esta corte en García v. Aguayo et al., 29 D. P. R. 1022, 1025.
La parte • demandada se opuso a la admisión del docu-mento así:
“Tenemos que' hacer una larga objeción a este documento y va-mos a dictársela al taquígrafo. Realmente esta es la cuestión más. importante del juicio. Nos oponemos a la admisión de este docu-mento : — Primero: Porque no es una transcripción del asiento original de la celebración del matrimonio obrante en el archivo pa-rroquial correspondiente, extendida por el ministro celebrante con-juntamente con la celebración del matrimonio en cumplimiento de su cargo, en el curso de su empleo o ministerio. — Segundo: Por-que dicho asiento original (entry) del matrimonio en el libro co-rrespondiente al expedirse la certificación, no existía y sin justi-ficarse que hubiera existido alguna vez, que después desapareció o-fué destruida., caso único en que sería admisible prueba supletoria o secundaria, de acuerdo con el artículo 154 y 350 del Código Civil y artículo 24 número 1 de la Ley de Evidencia no puede ser ad-misible1. — Tercero: Porque la supuesta reconstrucción del asiento en el libro de matrimonios no ha sido hecha por autoridad competente,, que en este ca’so lo sería el obispo, en adecuado procedimiento, sino que es un nuevo asiento extendido en un libro provisional de ma-trimonio el dos de octubre de 1918 después de fallado el pleito anterior entre las mismas partes y sobre los mismos issues que el pre-sente, que lo fué en 25 de abril de 1908 y poco's días antes de co-menzarse el presente pleito en 7 de noviembre de 1918, habiéndose confeccionado dicho documento en el extranjero por un sacerdote que no celebró ni asistió al supuesto matrimonio de que se trata,, ni era párroco de G-uira. de Melena a la sazón, sin que firme nin-gún testigo de dicho matrimonio o persona que lo presenciara, ni se diga la fuente de información del sacerdote reconstructor o con-feccionador, ni se haya oído o dado oportunidad de 'ser oídas las. partes interesadas, ni aparece la autoridad de dicho sacerdote para extender el nuevo asiento. — Cuarto: Porque dicho documento no es sólo hearsay de la peor clase, sino un self-serving evidence, con-*427feccionada después de este litigio entre las partes sobre el beebo preei'so que trata de probarse con esta evidencia de reciente con-fección o sea de dos de octubre de 1918, habiéndose expedido cer-tificación al día siguiente de confeccionada, o sea el tres de oc-tubre. — Quinto: Porque la certificación de dicho documento no se ajusta en su forma al artículo 69, número 8 de la Ley de Evi-dencia. — Sexto: Porque en la fecha que se dice celebrado el ma-trimonio estaba vigente en Cuba la Ley de Registro Civil y desde esa fecha no era admisible para probar el matrimonio, otra prueba que la certificación del Registro Civil y aún cuando se hubiera cele-brado antes el matrimonio de regir dicha ley, de acuerdo con las dis-posiciones vigentes entonces, los asientos de los libros parroquiales debieron transcribirse a los libros del Registro Civil.”
La c'orte resolvió que el documento era “incompetente por la forma en que fué reconstruido el récord ■ y también por la forma en que fué autenticado por el Cónsul.”
La parte apelante sostiene en su alegato que el docu-mento era admisible como evidencia primaria. Parece opor-tuno transcribir las razones que aduce para ello. Están perfectamente condensadas así:
“La parte demandante apelante sostiene ahora: (a) Qiue dicho documento es admisible: Porque es la certificación de un documento original que consta en el libro parroquial de la Parroquia de Güira de Melena. (6) Porque esa certificación está expedida por el funcio-nario encargado de la custodia del original, (c) Porque ese original se extendió en virtud de un decreto de autoridad competente con motivo de haberse quemado el antiguo archivo de la iglesia. (d) Porque ese decreto autorizó el expediente en el que se apor-tarían todos los datos y pruebas necesarias para la reconstrucción de las actas originales que fueron destruidas por el incendio, (e) Porque las pruebas y datos necesarios para la reconstrucción de esa acta deben constar en el expediente general y no en cada una de las actas especiales. (/) Porque ese documento fué asimismo autenti-.cado por autoridad competente, haciéndose constar que quien ex-pidió el certificado era persona que tenía bajo su custodia el docu-mento original, (g) Porque aparece también debidamente legalizado por el cónsul americano en la Isla de Cuba, y esta legalización en nuestro concepto está de acuerdo sustancialmente con lo que prescribe el artículo 69 No. 8 de la Ley de Evidencia.
*428“Insistimos tina vez más en sostener que el mencionado docu-mento no constituye evidencia secundaria, sino que tiene el carác-ter de primaria según los artículo's 7 y 24 de la Ley de Evidencia, porque no se ha extraviado ni destruido el original de donde fué expedida la certificación presentada.
“En este caso se destruyó el archivo parroquial donde figuraba la partida de matrimonio y mediante el oportuno expediente fué reconstruida y asentada esa partida en el libro correspondiente, ha-ciéndose constar la fecha del decreto episcopal que autorizó el nuevo asiento; este nuevo asiento es el documento original a que la cer-tificación se refiere.
“Por otra parte este es un documento joublico, auténtico, ex-pedido con arreglo al derecho Canónico.”
A nuestro juicio la corte de distrito erró al negar la ad-misión del documento y su error aparece aún más claro cuando se considera el testimonio de Florencio García, un sacerdote, conocedor del Derecho Canónico, a quien no la demandante sino la propia demandada Sra. Aguayo enco-mendó que averiguara personalmente si la reconstrucción de la partida del matrimonio de los padres de la demandante se había hecho conforme a las leyes canónicas. Declaró que conocía- personalmente al párroco Luciano García y vió la partida original asentada en el libro supletorio formado a virtud del incendio del archivo en tiempos de la última gue-rra de Cuba con España. No se permitió al testigo que expresara su opinión, ni que describiera el expediente del cual había emanado la partida reconstruida, pero a pesar de la tenaz oposición de la parte demandada y de la acti-tud de la corte, de su declaración aparece la existencia del expediente visto por él.
Se ha insistido en que sólo al Obispo ele la Diócesis a que pertenecía la parroquia, correspondía la reconstrucción de la partida. Estamos enteramente conformes en que es el Obispo la primera autoridad de la Diócesis y la única que puede ordenar la reconstrucción de archivos parroquiales destruidos, y así resulta del documento de que se trata en *429este caso. En él se dice: “Y en cumplimiento del decreto del Bxmo. Sr. Obispo Diocesano de fecha 23 de junio ele 1896, por haberse quemado el archivo de esta iglesia el día cinco de enero de este año noventa y seis, yo, presbítero Luciano García y González, Cura Párrioco interino de la misma, lo firmo a dos de octubre de 1918.” Y la certifica-ción expedida por el párroco fué al Obispado y en el Obis-pado se legalizó su firma por el funcionario con autoridad para ello.
No se ha citado por. ninguna de las partes ni hemos po-dido encontrar nosotros el texto exacto de la ley canónica que fija la norma que debe seguirse para reconstruir ios archivos parroquiales destruidos por incendio o cualquiera otra causa, y siendo ello así debe presumirse que la orden del Obispo se dictó de acuerdo con la ley y de conformidad con ella fué cumplida. Una vez que el libro supletorio fué formado y las partidas destruidas quedaron nuevamente ins-critas en él, sus asientos tienen la condición de originales y el funcionario que los custodia puede expedir certifica-ciones válidas. Toca a la parte demandada demostrar la ineficacia del documento, si es realmente ineficaz de acuerdo con los hechos y la ley. Prima facie, repetimos, es válido y cid i ó admitirse y reconocérsele todo el valor que las leyes y la jurisprudencia reconocen a los documentos de igual naturaleza.
En el caso de Estados Unidos contra De Vera, 28 J. E. 108, la Corte Suprema de Filipinas, decidió, copiamos del resumen, lo que signe:
“■Siendo la Iglesia Católica Romana una' entidad jurídica (Baaiin contra Ramírez, 7 Jur. Fil., 42) y no perteneciendo los libros de casamientos que se llevan' en las parroquias de dicha iglesia a los curas- o sacerdotes que las regentan, sino a la referida entidad, la presentación del asiento en que se halle consignada la celebración de un matrimonio y del libro que lo contuviere, hecha por el cura párroco que estuviere regentando la parroquia cuando se celebre el *430juicio 7 su declaración respecto a la autenticidad del documento y a la verdad del hecho en él consignado, producen los mismos efec-tos que si se hubiesen hecho por el sacerdote que solemnizó el ma-trimonio y firmó el asiento, por referirse a acto ejecutado por un re-presentante de aquella entidad jurídica en el ejercicio de sus debe-res eclesiásticos y consignado en un libro de la misma entidad du-rante, el curso de sus negocios.”
Pero hay más en este pleito. No sólo se presentó la cer-tificación indicada y la declaración del sacerdote García, si que también se aportaron dos documentos más y varias de-claraciones de testigos.
Los documentos fueron: La partida de bautismo de la demandante y la de matrimonio del padre de la demandante con la demandada Sra. Aguayo. En la primera se hizo constar que la niña Elvira era “bija legítima del Dr. D. Juan García natural de Málaga; y de la Sra. Doña Manuela Fernández natural de la Habana y vecinos de esta feligre-sía.” En la segunda se consignó que el padre de la deman-dante era “viudo de Dña, Manuela Fernández que falleció * * * ” El primer documento es- de fecba 8 de diciembre de 1884. El segundo de 28 de noviembre de 1891.
Eepetidamente se ba establecido que, los documentos de tal naturaleza sólo constituyen prueba plena del acto que motiva su otorgamiento, pero no puede negarse que en ca-sos apropiados las manifestaciones en dichos documentos consignadas tienen también su fuerza probatoria.
En el caso de Ex parte Otero et al. y Striker v. El Pueblo, 27 D. P. R. 340, después de un cuidadoso estudio de la materia, se estableció la siguiente doctrina:
“Las partidas de bautismo extendidas con arreglo al derecho ea nónigo en los libros parroquiales por los sacerdotes antes de la im-plantación del registro civil en Puerto Ritío, tienen el carácter de documentos públicos y constituyen prueba prima facie en cuánto al parentesco entre el bautizado y la persona que como madre natural se asigna a éste en la inscripción. De acuerdo con esta doctrina en tales casos la filiación natural ■ queda • establecida aunque de la par-*431tida bautismal no resulte el reconocimiento expreso hecho por la madre tal como se exije cuando se trata de establecer la relación filial en cuanto al padre natural.”
El principio así establecido se aplicó en el caso de Tardi v. Tardi, 30 D. P. R. 225, 231.
La Corte Suprema de Filipinas' en el caso de Sison v. Ambalada, 30 Jur. Fil. 131, se expresó así:
“Presunción juris es que el hombre y la mujer que viven mari-talmente han celebrado un contrato legal de matrimonio. (Cód. de Proc. Civ., art. 334, No. 28.) Las presunciones establecidas por la ley pueden destruirse por la prueba en contrario. (Cód. Civ., art. 1251.) La prueba en contrario incumbía al demandado, y no la ha hecho en manera alguna, por no ser prueba en contra de la presunción de la ley la falta del certificado de matrimonio en los li-bros de la parroquia de Balayan, en los cuales se ha visto que algu-nos otros asientos faltaban tan interesantes como el del matrimonio de que se trata. La falta de asiento de un acto o hecho en deter-minados libros de registro no es desde luego prueba de la inexis-tencia del hecho o acto, fuera de los casos en que la ley taxativa-mente requiere como prueba esencial el asiento mismo o la inscrip-ción del hecho o acto que se trata de probar. Hay de particular en este caso, en apoyo de la presunción juris establecida, que Ju-lián Ambalada insiste con encarecimiento en su afirmación de que desde su infancia había vivido siempre al lado del Padre Gabino de los Reyes hasta su fallecimiento. Este fué párroco de Balayan. Se ha probado de manera fehaciente, y es hecho admitido por las partes contendientes, que el Padre Gabino de los Reyes fué sacer-dote de probidad reconocida, y como tal párroco de Balayan no hu-biera autorizado falsamente el asiento en los libros canónicos de su parroquia del bautizo de las dos hijas de Julián Ambalada y Mo-desta Afable llamadas ambas María Ambalada, nacidas la una en 1873 y la otra en 1875, inscribiéndolas como hijas legítimas y de legítimo matrimonio de Julián Ambalada y Modesta Afable. (Exhibits A. y D.) De conocimiento propio, según los antecedentes establecidos por el mismo demandado, y llevado de propia convic-' ción debió hacer semejantes asientos que al asegurar la legitimidad de tales hijas daba por supuesta al propio tiempo la legitimidad del matrimonio de sus padres.
*432“Cualquiera que hubiera sido la causa de la falta de asiento es-tán los hechos que constan en los autos, bien concluyentes todos ellos en favor del matrimonio afirmado en la sentencia apelada.”
En el curso de la opinión en el caso de Estados Unidos contra De Vera, supra, la Corte Suprema de Filipinas dijo:
“En el caso de Blackburn v. Crawford’s Lessee (3 "Wall., 175), eh el que el apelante se opuso a la admisión del asiento de un re-gistro de bautismo como prueba, porque el ministro o sacerdote que había hecho dicho asiento vivía aún y era accesible o podía ser llamado y debió haber sido examinado en cuanto al punto que era objeto de la cuestión, el tribunal dijo:
“ ‘Han probado (los apelantes) que el libro era el registro de v bautismo de la iglesia do San Patricio de la ciudad de Washington; que el rito y usos de la iglesia requieren que tal registro se lleve, asentándose en él los bautizos; y que este registro era de puño y letra del Kev. John P. Donelan, quien actualmente es pastor auxiliar de la iglesia. El apelante se'opuso a la prueba por considerarla inad-misible, sea cual fuere el fin para que se presentara. Alegó que de ser admitido sólo es competente para probar el hecho del bautizo y la fecha en que tuvo lugar. El juzgado desestimó ambas objeciones y admitió el asiento como prueba, “no sólo del hecho del bautizo, y de la fecha del mismo, sino también del hecho de que dicho George T. Crawford fue bautizado como hijo legítimo de Thomas B. Crawford y de Elizabeth Taylor, su esposa.”
“ ‘El registro era admisible bajo el fundamento de que los asien-tos fueron hechos por el que lo escribió en el curso ordinario de sus deberes.’ “Bishop en su obra arriba citada (Tomo J, párrafo 1013), al ocuparse de la decisión anterior añadió: ‘La misma regla, se es-timó, que sería igualmente aplicable a registros llevados, de con-formidad con la respectiva regla eclesiástica, dentro de cualquier denominación religiosa.’ ” 28 Jur. Fil. 114.
A grandes rasgos diremos que la prueba testifical ten-dió a demostrar que al contraer el padre de la demandante su nuevo matrimonio con la demandada Sra. Aguayo, el re-trato de la madre de la demandante continuó en la sala de la casa. Dadas nuestras costumbres sociales, esta prueba era importante porque no cabe pensar siquiera que el re-*433trato de tina querida figure en sitio ostensible en el hogar de una legítima esposa. Y tendió a demostrar además dicha prueba que los padres de la demandante fueron Conoci-dos viviendo juntos por más de cinco años y juntos frecuen-tando la sociedad de la Habana. Sin embargo la corte, co-metiendo un manifiesto error, a nuestro juicio, no permi-tió a los testigos que declararan cnanto sabían porque en-tendió que no podía permitirse prueba supletoria del ma-trimonio de los padres de la demandante. Lo que hemos indicado surge de manifestaciones que no pudo evitarse que hicieran los testigos.
Habiéndose resuelto el pleito por una moción de non suit; no habiendo tenido oportunidad la corte de distrito de apreciar la prueba puesto que rechazó la partida de ma-trimonio de los padres de la demandante, no reconoció valor alguno a las partidas de bautismo de la demandante y del nuevo matrimonio de su padre, y no permitió declarar a los testigos; pudiendo tal vez la otra parte presentar prueba que destruya el valor de la aportada por la parte demandante, nos parece que la resolución apropiada es de-volver el pleito para un nuevo juicio ele conformidad con los principios establecidos en la opinión, en la esperanza de que esta vieja controversia quede definitiva y justamente re-suelta. Y así se acuerda.

Revocada la sentencia recurrida y devuelto el caso para nuevo juicio.

Jueces concurrentes: Sres. Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf firmó “Conforme con la re-vocación y la concesión de un nuevo juicio, pero no con la opinión. ’ ’
El Juez Asociado Sr. Aldrey firmó “Conforme con la concesión del nuevo juicio pero no con los fundamentos de la opinión.”